PD-1597-14
                                                       COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                      Transmitted 1/2/2015 2:28:03 PM
                                                       Accepted 1/12/2015 5:19:06 PM
             NO. PD-1597-14                                              ABEL ACOSTA
                                                                                 CLERK
   COURT OF APPEALS NO. 02-13-00016-CR


                 IN THE
       COURT OF CRIMINAL APPEALS
               OF TEXAS



               JOSEY WALES PARKS,
                        Appellant
                                                      JANUARY 12, 2015
                          vs.
               THE STATE OF TEXAS,
                        Appellee.




       PETITION FOR DISCRETIONARY REVIEW
OF THE JUDGMENT OF THE SECOND COURT OF APPEALS
             FOR THE STATE OF TEXAS


     On Appeal from the County Criminal Court No. 9
      of Tarrant County, Texas in Cause No. 1263051
               Hon. Brent Carr, Presiding


      PETITION FOR DISCRETIONARY REVIEW


                                     L. PATRICK DAVIS
                                     SBN 00795775
                                     115 N. Henderson Street
                                     Fort Worth, Texas 76102
                                     (817)870-1544
                                     (817)870-1589     fax

                                     ATTORNEY FOR
                                     APPELLANT/PRO BONO
                      LIST OF INTERESTED PARTIES



DEFENDANT/APPELLANT

      Josey Wales Parks

Represented by:

      Trial/Appeal:

      Hon. L. Patrick Davis
      SBN 00795775
      115 N. Henderson Street
      Fort Worth, Texas 76102
      (81 7)870-1544
      (817)870-1589 fax




COMPLAINANT                               Represented by:       Trial/Appeal

The State ofTexas                         Hon. Joe Shannon, Jr.
                                          Tarrant County District Attorney
                                          401 W. Belknap Street
                                          Fort Worth, Texas 76196
                                          (817)884-1400




                                  i
                                         TABLE OF CONTENTS
List of Interested Parties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Procedural History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Grounds for Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

(1) Does the Court of Appeals' decision conflict with this
Court's opinion in State v. Steelman, 93 S.W.3d 102 (Tex. Crim.
App. 2002)?

(2) Does the Court of Appeals' decision conflict with this
Court's opinion in Crider v. State, 352 S.W.3d 704 (Tex. Crim.
App. 2011)?


Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Ground for Review No.                    1 ..................................... 3

Ground for Review No. 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Appendix:

Memorandum Opinion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . A




                                                           ii
                                          INDEX OF AUTHORITIES

State Cases
Cantu v. State, 817 S.W.2d 74                               (Tex. Crim. App. 1991) ............ .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3' 9

Castro v. State, 227 S.W.3d 737                                 (Tex. Crim. App. 2007) .......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Carmouche v. State, 10 S.W.3d 323 (Tex. Crim. App. 2000) ........ .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Crider v. State, 352 S.W.3d 704 (Tex. Crim. App. 2011) .......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,8,12,13

Curry v. State, 808 S.W.2d 481 (Tex. Crim. App. 1991) ........... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Davis v. State, 947 S.W.2d 240 (Tex. Crim. App. 1997) ........... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6' 8

Davis v. State, 831 S.W.2d 426 (Tex.· Crim. App. 1992) ........... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Dubose v. State, 915 S.W.2d 493                                 (Tex. Crim. App. 1996) .......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3

Estrada v. State, 154 S.W.3d 604                                  (Tex. Crim. App. 2005) ......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . •· . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Garza v. State, 120 Tex. Crim. 147, 48 S.W.2d 625 (1930) ......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Gordon v. State, 801 S.W.2d 899 (Tex. Crim. App. 1990) .......... .
....... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ....... 12,13

Guzman v. State, 955 S.W.2d 85                                (Tex. Crim. App. 1997) ........... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 9

Horton v. State, 986 S.W.2d 297                                 (Tex. App.-Waco 1997, no pet.) ...
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3

Jones v. State, 579 S.W.2d 240 (Tex. Crim. App. 1979) ........... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Massey v. State, 933 S.W.2d 141 (Tex. Crim. App. 1996) .......... .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11


                                                              iii
McFarland v. State, 928 S.W.2d 482 (Tex. Crim. App. 1996), cert.
denied, 519 U.S. 1119 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Montanez v. State, 195 S.W.3d 101 (Tex. Crim. App. 2006) ........ .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9

Perez v. State, 818 S.W.2d 512 (Tex. App.-Houston [1st Dist.]
19 91, no pet. ) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Russell v. State, 717 S.W.2d 7 (Tex. Crim. App. 1986) ........... .
. . . . . . . •. . •. . •. •. . . . . . . . . •. ••. . •. . •••. . ••. . •. . •. . •. . •. . . . •. . . . . .4

Sherlock v. State, 632 S.W.2d 604 (Tex. Crim. App. 1982) ........ .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

State v. Davila, 169 S.W.3d 735 (Tex. App.-Austin 2005, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

State v. Ross,               32 S.W.3d 853                (Tex. Crim. App. 2000) . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9

State v. Steelman, 93 S.W.3d 102 (TeK. Crim. App. 2002) ......... .
. . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ........ 2,6,7,9

Swearingen v. State, 143 S.W.3d 808 (Tex. Crim. App. 2004) ...... .
............ ......... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... .... 9,11,12

Williams v. State, 621 S.W.2d 609 (Tex. Crim. App. 1981) ........ .
.. . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..5

Woods v. State, 956 S.W.2d 33 (Tex. Crim. App. 1997) ............ .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Texas Constitution
TEX. CONST. art. I, §9 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4,8,10,13

Texas Codes, Statutes, and Rules
TEX. CODECRIM. PROC. ANN. art. 14.01(b)(Vernon2012) ........... .
•. . •. . . •. . •. ••. . . . ••. •. . . . . •. . . ••. ••••. . ••. . . . . . •. . •. . . . . . . . . . . .4

TEX. CODE CRIM. PROC. ANN. art. 18.01 (Vernon 2012) . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

TEX. CODE CRIM. PROC. ANN. art. 38.23 (Vernon 2012) . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4,8,13,14

United States Constitution
U.S. CONST. amend IV . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4,8,10,13

                                                              iv
Federal Cases
Henry v. United States, 361 U.S. 98 (1968) . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . ••. •. •. . •. . . . . . . . . . . . . . ••. . •. . ••. ••. •. . . . . . . . . . . . .4

Illinois v. Gates, 462 U.S. 213 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Mapp v. Ohio, 367 U.S. 643 (1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . •. . . . . . . . . . . . . . . •. . •. . . . . . . •. . . . . •. . •. . •. . . . . . . . . . . . . . . . .4

Terry v. Ohio, 392 U.S. 1 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

Whiteley v. Warden, 401 U.S. 560 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




                                                              v
            STATEMENT REGARDING ORAL ARGUMENT

     Appellant   does   not   believe   oral   argument   would   aid   this

Honorable Court in reaching a decision as this case rests on sound

case law from this Court.     The grounds raised in this petition have

already been plowed by this Court.




                                   vi
TO THE JUDGES OF THE HONORABLE COURT OF CRIMINAL APPEALS:

NOW COMES JOSEY WALES PARKS, Appellant herein, and files this his

Petition for Discretionary Review of the judgment of the Second

Court of Appeals for the State of Texas.

                         STATEMENT OF THE CASE

     On October 19, 2012, Appellant was sentenced to six (6) months

deferred adjudication probation in the County Criminal Court No. 9

of Tarrant County, Texas, in cause number 1263051 for the offense

of Possession of Marijuana, under 2 ounces and assessed a fine of

$150.00 as a result of a plea of guilty.             (C.R., Vol. 1, p. 24).           On

August   2,    2012,   the     trial   court     denied    Appellant's    motion      to

suppress after an evidentiary hearing was conducted and provided

its findings of fact and conclusions of law on the record.                     (R.R.,

Vol. 2, pp. 82-84).      The trial court gave its permission to appeal.

Appellant timely gave his Notice of Appeal specifically complaining

of the denial of his suppression motion.                  (C. R. , Vol. 1, p. 31) .

--FACTUAL STATEMENT--

     The memorandum opinion of the Court of Appeals adequately sets

out the disputed,      factual background between the parties.

                             PROCEDURAL HISTORY
     The      Second   Court     of    Appeals    affirmed      the   trial   court's

judgment and delivered a memorandum opinion on September 18, 2014.

Appellant's timely filed motion for rehearing was denied on October

23, 2014.     Appellant's timely filed motion for extension of time to

                                           1
file his petition for discretionary review was granted on December

5, 2014.      Appellant's petition for discretionary review is timely

if filed on or before December 29, 2014.


                           GROUNDS FOR REVIEW
(1) Does the Court of Appeals' decision conflict with this Court's
opinion in State v. Steelman, 93 S.W.3d 102 (Tex. Crim. App. 2002)?

(2) Does the Court of Appeals' decision conflict with this Court's
opinion in Crider v. State, 352 S.W.3d 704 (Tex. Crim. App. 2011)?

        Ground I and Ground II will be argued separately.

                                   ARGUMENT

        On   September   18,   2014,   the   Fort Worth Court    affirmed the

judgment of the trial court in a memorandum opinion holding, inter

alia,    that the magistrate had a substantial basis for determining

that probable cause existed to issue the search warrant and that

the evidence seized subsequent to Appellant's illegal detention had

no bearing on the procurement of the search warrant and the items

seized thereafter.        The Fort Worth Court's opinion conflicts and

ignores this Court's decisions in both Steelman and Crider.                See

Crider v. State, 352 S.W.3d 704, 710            (Tex. Crim. App. 2011) (Judge

Cochran, writing for the majority, assumed the day began at 12:00

am as well when the affidavit/record recited no time);               State v.

Steelman,     93 S.W.3d 102,     108   (Tex.   Crim. App.   2002) (holding the

mere odor of marijuana, standing alone, emitting from a residence

does not give officers probable cause to believe Appellant was in

                                         2
possession of marijuana in their presence).                          The Fort Worth Court

does not have the luxury of disagreeing with the decisions of the

Texas Court of Criminal Appeals.                    See Horton v.        State,     986 S.W.2d
297,    300    (Tex.       App. -Waco 1997,        no pet.) (intermediate appellate

courts are duty bound to apply the law as interpreted by the Court

of     Criminal      Appeals) (opinion         of    Davis,     C.   J.) .     Accordingly,

Appellant seeks discretionary review from this Court.

                             GROUND FOR REVIEW NO. 1

(1) Does the Court of Appeals' decision conflict with this Court's
opinion in State v. Steelman, 93 S.W.3d 102 (Tex. Crim. App. 2002)?


                      GENERAL APPLICABLE STANDARDS

        The   trial        court   is   the   sole    judge     of    credibility of         the

witnesses      ln      a    suppression       hearing    and,        absent    an    abuse    of

discretion, the trial court's findings will not be disturbed. Perez

v. State, 818 S.W.2d 512, 514                 (Tex. App.-Houston [1st Dist.] 1991,

no pet.); see also Guzman v. State, 955 S.W.2d 85 (Tex. Crim. App.

1997) .       Such     findings     are   reviewed      on    an     abuse    of    discretion

standard and "will not be disturbed on appeal unless no reasonable

review of the facts shown in the appellate record could support the

trial court's ruling."              Dubose v.        State,   915 S.W.2d 493,             497-98

(Tex.     Crim. App.        1996); Cantu v.         State,    817 S.W.2d 74,         77    (Tex.

Crim. App. 1991).




                                               3
        When a defendant seeks to suppress evidence on the basis of

a Fourth Amendment violation,                        the defendant bears the burden of

proof.     Russell v. State, 717 S.W.2d 7, 9 (Tex. Crim. App. 1986).

Once the defendant establishes that a                              ( 1)    search or seizure has

occurred and that (2) no warrant was obtained, the burden of proof

shifts    to    the    State.       Id.         If     the       State     is    unable        to   produce

evidence of a warrant, then it must prove the reasonableness of the

search or seizure. Id.

        In the case at bar,               Appellant argues that the trial court

erred    in    denying        his     motion          to     suppress           the        fruits   of    his

detention        because       they        were           obtained         as     a        result   of     an

unconstitutional detention. Mapp v. Ohio, 367 U.S. 643, 655 (1961);

see TEX.       CODE CRIM.       PROC.          ANN.       art.    38.23         (Vernon 2012);           TEX.

CONST. art.       I, §9; U.S. CONST. amend.                       IV.       It is undisputed that

Littlejohn did not have a warrant to either detain Appellant or to

arrest    him.        Thus,     the       State       had    the     burden           to    affirmatively

establish that Appellant had committed an offense or was about to

commit an offense before Littlejohn made the detention. Henry v.

United    States,      361 U.S. 98    (1968);          Terry v.         Ohio,       392 U.S. 1

(1968); Carmouche v.            State,          10 S.W.3d 323,              328       (Tex.    Crim. App.

2000); Woods v. State,              956 S.W.2d 33, 38                     (Tex. Crim. App. 1997);

see also TEX. CODE CRIM.                  PROC. ANN. art.                 14.01(b)         (Vernon 2012).

For   government       officials           to     be       able    to      conduct          investigative

detentions, they must have reasonable suspicion based on specific,


                                                      4
articulable facts which,                  when combined with rational inferences

from     those   facts,       would       lead      the    officer         to    conclude   that    a

particular person actually is, has been, or soon will be engaged in

criminal activity. Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim.

App.   2007).       Articulable facts must amount to "more than a mere

inarticulable hunch,            suspicion,              or good faith            suspicion that a

crime was in progress."                   Williams v.          State,      621 S.W.2d 609,        612

(Tex. Crim. App. 1981).

                       APPLICATION OF LAW TO FACTS

       Littlejohn testified that he conducted a "knock and talk" of

Appellant's residence on September                       20~   2011.      (R.R., Vol. 2, p. 30).

Littlejohn was unclear what time the "knock and talk" occurred.

(R.R.,    Vol.    2,    p.    32).        At     the     time of the            "knock and talk,"

Littlejohn smelled the odor of marijuana emitting from Appellant's

house.     (R.R.,      Vol.    2,    p.    18).          After      the    short    conversation,

Littlejohn left Appellant's residence and went back to the Crowley

Police Department.            (R.R.,       Vol.     2,    p.    20).       Littlejohn was then

instructed       by    Wallace       to        go   back       to   the     residence,      set    up

surveillance and make sure no one left the home so that Wallace

could obtain a search warrant for the residence.                                 (R.R., Vol. 2, p.

21).     Littlejohn went back to the house and observed Appellant ride

his bike and walk his dog.                 Id.      Littlejohn then initiated a second

conversation with Appellant and detained him, at the direction of

Wallace, by placing him in the back of his patrol car.                                 (R.R., Vol.

                                                    5
2, pp. 22-23).       Littlejohn testified that his primary objective in

detaining Appellant was the odor of the marijuana.                   (R.R., Vol. 2,

pp. 33-34).       A search warrant was later signed by a magistrate for

Appellant's residence at 11:34 am the same day.                (R.R., Vol. 2, p.

40,46; Vol.       3, SX-1).    The warrant was executed at approximately

12:00 pm and the search took approximately two                 (2)    hours.    (R.R.,

Vol. 2, 53) .

     The question for this Court to decide is simply whether the

initial arrest of Appellant could be legally made without a warrant

or did the prolonged detention become an arrest.                     This Court has

already held that         the mere     odor of marijuana,        standing alone,

emitting from a residence does not give officers probable cause to

believe Appellant was ln possession of marijuana in their presence.

Steelman, 93 S.W.3d at    108.      Secondly,    the mere      tip,   standing

alone,    provided by Valerio's mother that Appellant was                      selling

marijuana to her son does not constitute probable cause. Id.                       The

tip was never substantiated and Appellant was never charged with

dealing drugs. Id.

     Finally,       "a detention that is not temporary and reasonably

related     in    scope   to   the     circumstances     which       justified     the

interference,      is unreasonable and,       thus, violative of the Fourth

Amendment." Davis v. State,            947 S.W.2d 240,   243     (Tex. Crim. App.

1997).    Both Littlejohn and Wallace erroneously thought Appellant

was in possession of marijuana based on the mere smell of marijuana


                                          6
emitting from Appellant's residence.                (R.R., Vol. 2, pp. 33-34, 54).

Wallace       even   stated that        fact   in his         affidavit       for    the   search

warrant which the trial court adopted in its findings 1 of fact and

again stated it in his testimony as well: " ... Was he in possession

of it? I say yes, he was because it was in his residence."                                 (R.R.,

Vol.    3,    SX-l(p.   1 of 5);    (R.R., Vol.          2,    pp.   46,82).         But no one

could        remember   neither    the     time    of    day     the     "knock      and    talk"

occurred, nor when the subsequent detention of Appellant occurred,

nor when the discovery of marijuana in Appellant's home occurred:

        Q. [DEFENSE]:     Again,    I    guess     the    timing       here     --   You   don't

        recall what time you did the knock and talk that day?

       A. [LITTLEJOHN]: Not o££hand, no, sir.

(R.R., Vol. 2, p. 32) (emphasis added).

       Without the time, one can only assume from the record that the

day began at 12:00 am on September 20, 2011, and Appellant was in

the back of the patrol car until at least two (2) hours after 11:34

am when the magistrate signed the search warrant as Wallace stated

the search of the residence took nearly two                            ( 2)   hours after he



       Wallace admitted at the hearing that although he states
Appellant committed the offense of possession of marijuana on
September 19, 2011, in his affidavit for the search warrant, the
date was actually September 20, 2011. (R.R., Vol. 2, p. 46; Vol. 3,
SX-1 (p. 1 of 5). The trial court judge incorporated said clerical
error in his findings of fact. (R.R., Vol. 2, p. 82). Wallace did,
however, get the date correct in his affidavit on when Littlejohn
smelled the odor of marijuana at the residence. (R.R., Vol. 3, SX-1
(p. 2 of 5) .

                                               7
arrived with the signed warrant at noon.                    (R.R., Vol. 2, pp. 52-53).

That's nearly fourteen (14) hours that Appellant is sitting in the

back of the patrol car.              Accord Crider, 352 S.W.3d at 710          (Judge

Cochran, writing for the majority, assumed the day began at 12:00

am as well when the affidavit/record recited no time); see Davis,
947 S.W.2d at 243.           Did Littlejohn smell it at 12:01 am, 1:00 am,

2:00am, 3:00am, 4:00am, 5:00am, 6:00am, 7:00am, 8:00am, 9:00

am, 10:00 am, 11:00 am???

         Thus, the longer the time gap between those events, the more

likely the detention evolved into an arrest based on the record

before this Honorable Court.               Regardless o£ the time           e~ement,      the

continued      detention      of Appellant           was    based upon    the     officers'

conclusion that Appellant was in possession of marijuana based on

the smell of marijuana which Steelman has already held, as a matter

of   law,    is     an   erroneous       belief      and    conclusion.         Littlejohn,

following the orders of Wallace, exceeded the scope of any alleged

Terry detention in believing the odor of marijuana emitting from

one's      residence      equals   possession of marijuana.                It    does    not.

Thus, Appellant's warrantless detention, under these circumstances,

was an unlawful seizure of his person which led to the procurement

of   a     search    warrant       for    his       residence    where    marijuana       was

subsequently discovered.             U.S. CONST. amend. IV; TEX. CONST. art.

I,   §9;    accord       Davis,    947   S.W.2       at    243-44.   Accordingly,         all

evidence seized after said illegal arrest must be suppressed. TEX.

                                                8
CODECRIM. PROC. ANN. art. 38.23(a)(Vernon2012).

                             GROUND FOR REVIEW NO. 2

(2) Does the Court of Appeals' decision conflict with this Court's
opinion in Crider v. State, 352 S.W.3d 704 (Tex. Crim. App. 2011)?


                       GENERAL APPLICABLE STANDARDS
        The    trial       court    is    the   sole       judge        of    credibility       of   the

witnesses        in    a     suppression        hearing          and,        absent    an    abuse    of

discretion, the trial court's findings will not be disturbed. State

v.   Ross,     32 S.W.3d 853,   855    (Tex.      Crim.        App.    2000);       see also

Guzman, 955 S.W.2d at 85.             Such findings are reviewed on an abuse

of discretion standard and "will not be disturbed on appeal unless

no reasonable review of the facts shown in the appellate record

could support the trial court's ruling." Montanez v.                                        State,   195
S.W.3d 101, 108-09 (Tex. Crim. App. 2006); Cantu, 817 S.W.2d at 77.

But when the trial court's rulings do not turn on the credibility

and demeanor of the witnesses, this Honorable Court reviews de novo

a trial court's rulings on mixed questions of law and fact. Estrada

v. State, 154 S.W.3d 604,                 607   (Tex. Crim. App. 2005).

        When reviewing a magistrate's decision to issue a warrant,

this    Honorable Court applies                 a       highly differential             standard in

keeping        with        the   constitutional            preference            for    a     warrant.

Swearingen v. State, 143 S.W.3d 808, 819-11 (Tex. Crim. App. 2004).

Under     this      standard,        this    Court        will     uphold       the    magistrate's


                                                    9
probable     cause      determination          "so    long as      the magistrate          had a

'substantial          basis       for .... conclud[ing]'uthat              probable        cause

existed. Illinois v. Gates, 462 U.S. 213, 236 (1983); Swearingen,
143 S.W.3d at 810.            A request for a warrant must be supported by a

sworn affidavit that sets out facts sufficient to support a finding

of probable cause. TEX. CONST. art. I, §9; U.S. CONST. amend. IV;

TEX.    CODE CRIM.       PROC.     ANN.    art.      18.01(b) (c)    (Vernon 2012).           In

determining whether probable cause exists to issue a warrant,                                  a

magistrate may draw reasonable inferences from the affidavit and

must      interpret     the    affidavit       in     a   common    sense    and    realistic

manner. McFarland v. State,                928 S.W .. 2d 482,       510   (Tex. Crim. App.

1996), cert. denied, 519 U.S. 1119 (1997).

        Under the Fourth Amendment,                  an affidavit is sufficient if,

from the totality of the circumstances reflected in the affidavit,

the magistrate was provided with a substantial basis for concluding

that probable cause existed. Gates, 462 U.S. at 238-39; U.S. CONST.

amend. IV; TEX. CONST. art. I, §9.                   Statements made during a motion

to     suppress    hearing        do   not      factor      into    the     probable       cause

determination;          rather,     appellate         courts    examine     only     the    four

corners      of   the    affidavit        to   determine       whether      probable       cause

exists.     Massey v.         State,   933 S.W.2d 141,         148    (Tex.    Crim.    App.

1996) .




                                                10
                        APPLICATION OF LAW TO FACTS

        In    support    of   probable    cause    for    issuance   of     the   search

warrant in the case at bar,              the affidavit of Wallace stated the

date that Littlejohn detected the smell of marijuana emitting from

Appellant's residence, but he failed to state the time said event

took place.

        Said affidavit is, therefore, fatally defective.                   First, there

is nothing in the affidavit telling the magistrate at what time the

alleged incident took place. Sherlock v. State, 632 S.W.2d 604, 608

(Tex. Crim. App. 1982); Crider, 352 S.W.3d at 710.                   An affidavit is

inadequate if it fails to disclose                ~acts    which would enable the

magistrate to ascertain the event upon which probable cause was

founded was not so remote as to render it ineffective.                        Jones v.

State, 579 S.W.2d 240, 242 (Tex. Crim. App. 1979), citing, Garza v.

State,       120 Tex. Crim. 147,    48 S.W.2d 625,       627   (1930).     Here,   the

affidavit is defective because the facts stated therein are not

shown to be closely related to the time of the issuance of the

warrant       as   to   justify   a   finding     of    probable   cause     to   search

Appellant's residence for marijuana.                   The record shows the search

warrant was issued by the magistrate at 11:34 am on September 20,

2011.    Without knowing what time on September 20, 2011, Littlejohn

made contact with Appellant and smelled the marijuana, the issuing

magistrate was simply left to guess. Accord Swearingen, 143 S.W.3d
812-13       (Cochran, J., dissenting).

                                           11
       In failing       to    inform the magistrate as                     to when Littlejohn

arrived at "876 Oarlock Drive, Crowley, Tarrant County, Texas" and

smelled marijuana at Appellant's residence, the magistrate had no

information as to whether any evidence of marijuana could still be

found at Appellant's residence.                   Logically, the longer the time gap

between the         initial     detention         and      the   eventual       signing       of   the

search    warrant,        the      less   likely          marijuana        will       be   found    in

Appellant's home. Crider, 352 S.W.3d at 710.                              In the case at bar,

there is a gap of nearly twelve                   (12) hours.

       The affidavit in the case at bar does not state probable cause

to    issue   a     search warrant        for      App~llant'         s   residence.         Because

September 20,        2011,      started at 12:00 am,                 the question as to when

Littlejohn detected the smell of marijuana remains unanswered.                                     Did

he smell it at 12:01 am, 1:00 am, 2:00 am, 3:00 am,                                   4:00 am, 5:00

am,   6 : 0 0 am,    7 : 0 0 am,    8 : 0 0 am,        9 : 0 0 am,    1 0 : 0 0 am,    11 : 0 0 am? ? ?

Without the time stated in the affidavit, the search warrant could

not issue. Crider, 352 S.W.3d at 710; accord State v. Davila, 169
S.W.3d 735, 739-40           (Tex. App.-Austin 2005, no pet.); see Davis v.

State, 831 S.W.2d 426, 440 (Tex. Crim. App. 1992); Gordon v. State,

801 S.W.2d 899,        914-15 (Tex. Crim. App. 1990).                        Thus, the seizure

of Appellant's residence under these circumstances was an unlawful

search and seizure.           U.S. CONST. amend. IV; TEX. CONST. art. I, §9.

Therefore, the evidence seized by virtue of the invalid warrant is

subject to suppression under Article 38.23(a) of the Texas Code of

                                                  12
Criminal Procedure. TEX. CODECRIM. PROC. ANN. art. 38.23(a)(Vernon

2012) .

                              TCCP Article 38.23

        However, it is an exception to the provisions of TCCP Article

38.23(a) if the evidence was obtained by a police officer acting in

good faith reliance upon a warrant issued by a neutral magistrate

based     upon      probable          cause.     Id.     art.       38.23(b).           In     the

distinguishable        case      at    bar,    however,       the    good-faith exception

should not be applied because as stated above, there was no finding

of probable cause by the magistrate in the instant case as required

under the specific language of TCCP .Article 38.23 (b).                           Id.        It is

well    founded     that    an    affidavit          under    "Art. 38.2 3 (b)    requires       a

finding o£       probab~e   cause, while [the federal good-faith exception

is] more flexible in allowing                  [an]    officer's belief in probable

cause [to be]       reasonable.          Thus, we must direct our attention to

the validity of the warrant and affidavit without recourse to any

'good faith' exception to the warrant requirement." Curry v. State,

808 S.W.2d 481,     482       (Tex.    Crim.         App.    1991) (alteration          in

original) (citations omitted) (emphasis added).

        The   search      warrant       for    Appellant's          residence     was    wholly

lacking of any information to support an independent judgment that

probable cause existed for the issuance of same. Gordon, 801 S.W.2d

at     915-16,     quoting,       Whiteley       v.    Warden,       401 U.S. 560,        564

( 1971) ("The decisions of this Court concerning Fourth Amendment

                                                13
probable-cause requirements before a warrant for either arrest or

search can issue require that the judicial officer issuing such a

warrant    be     supplied with          su:f:ficient     in:formation      to    support    an

independent         judgment          that     probable     cause     exists        for     the

warrant") (emphasis added); TEX. CODE CRIM. PROC. ANN. art. 38.23 (b)

(Vernon        2012) .      Therefore,         the   good-faith      exception       is     not

applicable in the case at bar. Id.

                                        CONCLUSION

        Littlejohn's own testimony supports a finding of no probable

cause     to     justify        the   arrest    of   Appellant      for     possession       of

marijuana and the subsequent procurement of a search warrant for

Appellant's residence where marijuana was later discovered.                           In the

alternative,        if    the     initial      detention    was   based     on    reasonable

suspicion,        said detention exceeded its               scope and became a            full

blown arrest based on the totality of the circumstances and the

record    before         this    Honorable      Court.      Therefore,       the    evidence

obtained subsequent to said illegal arrest must be suppressed.

        An affidavit in support of a search warrant is inadequate if

it fails to disclose facts which would enable the magistrate to

ascertain that the event upon which probable cause was founded was

closely related to the time of the issuance of the search warrant

to   justify a       finding of probable cause for                  same.        Because the

officer's affidavit failed to provide the time of day necessary for

the issuance of a search warrant for Appellant's residence relating

                                                14
to   the   offense of     Possession of Marijuana         under   2     ounces,      the

evidence    obtained      subsequent    to   said    illegal    search        must    be

suppressed.


                                   PRAYER
      WHEREFORE, PREMISES CONSIDERED, Appellant prays this Honorable

Court grant this Petition for Discretionary Review and after a full

review hereon reverse the judgment of the trial court and remand

said case for entry of an Order suppressing all illegally obtained

tangible evidence after the illegal detention of Appellant for the

reasons stated herein and in accordance with the Fourth Amendment

of the United States Constitution,            Article I,       section 9 of the

Texas Constitution and Article 38.23 of the Texas Code of Criminal

Procedure     and   for   any   other   relief      Appellant     may    be    justly

entitled.



                                             RESPECT FULL

                                              L     .-r
                                             L. PATRICK
                                             SBN 00795775
                                             115 N. Henderson Street
                                             Fort Worth, Texas   76102
                                             (817)870-1544
                                             (817)870-1589   fax

                                             ATTORNEY FOR APPELLANT /PRO BONO




                                        15
                             CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing

document   was     hand-delivered    to    Hon.     Joe   Shannon,   Jr.,    Tarrant

County District Attorney, 401 W. Belknap Street, Fort Worth, Texas

76196,   and sent via certified mail to Hon.                Matthew Paul,      State

Prosecuting      Attorney,    P.O.   Box       12405,   Austin,   Texas     78711   on

December 29, 2014.




                          CERTIFICATE OF COMPLIANCE

     Pursuant to Rule 9. 4 ( i) ( 3)       of ;the Texas Rules of Appellate

Procedure,    I,   L.   Patrick Davis,     hereby state that this document

contains approximately 3,548 words exclusive of that contained in

the Appendix and those sections inapplicable to said Rule.




                                          16
A
                           COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-13-00016-CR


JOSEY WALES PARKS                                                 APPELLANT

                                            V.

THE STATE OF TEXAS                                                      STATE




      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
                   TRIAL COURT NO. 1263051



                           MEMORANDUM OPINION 1



                                      I. Introduction

      Crowley police officers detained Appellant Josey Wales Parks while they

sought a search warrant for his home, where they subsequently discovered

marijuana. Parks pleaded guilty to possession of marijuana, two ounces or less,

in exchange for six months of deferred adjudication community supervision, a


      1
          See Tex. R. App. P. 47.4.
fine, and court costs after the trial court denied his motion to suppress. Parks

appeals the denial of his motion to suppress in two points pertaining to the

search warrant affidavit and his detention. We affirm.

                             II. Motion to Suppress

      When the trial court determines probable cause to support the issuance of

a search warrant, there are no credibility determinations. State v. McLain, 337
S.W.3d 268, 271 (Tex. Crim. App. 2011 ). Instead, the trial court is constrained to

the four corners of the affidavit. /d. Accordingly, when reviewing a magistrate's

probable cause determination, we apply the deferential standard of review

articulated by the United States Supreme Court in Illinois v. Gates, 462 U.S. 213,

103 S. Ct. 2317 (1983). Swearingen v. State, 143 S.W.3d 808, 811 (Tex. Crim.

App. 2004 ). Under that standard, we uphold the probable cause determination

"so long as the magistrate had a 'substantial basis for ... conclud[ing]' that a

search would uncover evidence of wrongdoing." Gates, 462 U.S. at 236, 103 S.

Ct. at 2331 (quoting Jones v. United States, 362 U.S. 257, 271, 80 S. Ct. 725,

736 (1960), overruled on other grounds by United States v. Salvucci, 448 U.S.
83, 100 S. Ct. 2547 (1980)); see Swearingen, 143 S.W.3d at 811; see also

McLain, 337 S.W.3d at 271; Flores v. State, 319 S.W.3d 697, 702 (Tex. Crim.

App. 2010).

      Further, we may not analyze the affidavit in a hyper-technical manner;

rather, we must interpret the affidavit "in a commonsensical and realistic manner,

recognizing that the magistrate may draw reasonable inferences. When in doubt,


                                         2
we defer to all reasonable inferences that the magistrate could have made."

McClain, 337 S.W.3d at 271. Probable cause exists when, under the totality of

the circumstances, there is a fair probability that contraband or evidence of a

crime will be found at the specified location. /d. at 272. "The focus is not on

what other facts could or should have been included in the affidavit; the focus is

on the combined logical force of facts that are in the affidavit." State v. Duarte,

389 S.W.3d 349, 354-55 (Tex. Grim. App. 2012). As long as the magistrate had

a substantial basis for concluding that probable cause existed, the magistrate's

probable cause determination will be upheld. McLain, 337 S.W.3d at 271.

      We have summarized the following pertinent information from Investigator

Wallace's search warrant affidavit, which he signed on September 20, 2011:

•   In the two months prior to the search warrant application on September 20,
    2011, the Crowley Police Department received up to twenty reports of
    burglary and thefts in Parks's neighborhood.

•   "On or about September 19, 2011, ... Parks ... did then and there commit
    the offense of Possession of Marijuana . . . in that he did then and there
    possess marijuana inside his residence .... "

•   On September 19, 2011, Lachelle Henton advised Crowley Police Officer
    McCurtain that her juvenile son T.V. had been stealing property from
    residences in their neighborhood and trading the stolen property with Parks,
    who lived across the street from them, in exchange for marijuana.

•   On September 19, 2011, Henton went to Parks's house to confront Parks
    about providing T.V. with marijuana. He admitted to her that he provided
    marijuana to T.V. in exchange for property, and she admonished Parks to stay
    away from her son and to stop providing him with marijuana.

•   On September 20, 2011, Officer McCurtain told Investigator Wallace what
    Henton had told him about stolen property possibly being located at Parks's
    residence.

                                         3
•   On September 20, 2011, Officers McCurtain and Littlejohn went to Parks's
    residence and conducted a "knock and talk" with Parks. Parks told them
    about his friendship with T.V. but denied providing T.V. with marijuana or
    receiving any property from him.

•   Officer McCurtain, who was previously employed as a narcotics interdiction
    officer and due to his training and experience had become familiar with the
    odor of fresh marijuana, and Officer Littlejohn reported that they detected the
    overwhelming odor of fresh marijuana coming from inside Parks's residence
    while they talked with Parks in the open doorway of his residence.

•   Officer Littlejohn began surveillance of Parks's residence, saw an unidentified
    female enter the residence with a key, and saw Parks transport several boxes
    with unknown contents from a truck parked in the driveway into the residence.
    "It was determined at that point to detain ... Parks and the female in the
    residence in order to protect any evidence from destruction."

•   Officer Littlejohn approached Parks outside the residence, detained him,
    secured him in the back of his patrol unit, and gave him his Miranda warnings.
    Parks then waived his rights and agreed to answer questions.

•   Officer Littlejohn knocked on the door, detained the female who answered it,
    and placed her in the back of Officer McCurtain's patrol unit. She waived her
    rights, agreed to answer questions, and told Officer McCurtain that she had
    an amount of marijuana in a green bag that was located just inside the
    residence by the doorway.

•   Officer Harold Cussnick with the Fort Worth Police Department K-9 Unit was
    asked to come to the residence; his K-9 partner Kelev had a positive alert to
    the presence of narcotics at the residence's front door.

The face of the warrant reflects that the magistrate signed it at 11:33 a.m. on

September 20, 2011.

       At the suppression hearing, Officer Littlejohn testified that he and Officer

McCurtain decided to conduct a "knock and talk" with Parks after receiving T.V.'s

mother's credible tip regarding her son's crime spree and his exchanging the




                                         4
stolen goods for marijuana with Parks, a neighbor across the street. 2 They went

to Parks's home at some point in the morning between 8:00 a.m. and "before

lunch" and spoke with Parks for around five minutes. Both officers detected a

strong odor of marijuana coming from inside the house when Parks opened the

front door. Parks told them that he did not want to speak with them and that "he

knew the kid but, you know, he wasn't doing any of the buying" of the stolen

property.

      After conversing with Parks, the officers returned to the police station and

talked with Investigator Wallace. Officer Littlejohn said that Investigator Wallace

told them to return to Parks's house and make sure nobody left while he

procured a search warrant for the house. After returning to Parks's house, the

officers saw Parks leave the house to ride his bike and walk his dog.           Officer

Littlejohn relayed this information to Investigator Wallace, who told him to detain

Parks.       Officer Littlejohn testified that he approached Parks, took Parks's cell

phone, and placed him in the back of his patrol car3 and that Parks was detained

from concern that he might otherwise destroy the evidence. While Parks was

detained, a Fort Worth K-9 unit arrived and alerted outside the home to the



      2
       See Florida v. Jardines, 133 S. Ct. 1409, 1416 (2013) (stating that a
police officer not armed with a warrant may approach a home and knock
because that is no more than any private citizen might do).
         3
        0fficer Littlejohn further testified that he did not activate the lights on his
patrol car and that he did not handcuff Parks before placing him in the patrol car.


                                            5
presence of drugs. 4 Officer Littlejohn testified that Parks was detained for thirty

minutes to an hour before the search warrant was executed and that police

recovered a stolen Wii game console and a small amount of marijuana from

Parks's residence.

      Investigator Wallace testified that he had sent Officers Littlejohn and

McCurtain back to the residence to prevent Parks from removing or destroying

the evidence and that he asked for a K-9 unit to be sent out.            Investigator

Wallace said that he waited to hear the results from the K-9 unit before he started

drafting the search warrant and that it usually took him thirty to forty-five minutes

to "bang out a warrant like this."

      On cross-examination, Investigator Wallace stated that the search warrant

affidavit contained a typographical error in that the first statement in the affidavit

recited that Parks had committed possession of marijuana on or about

September 19, 2011. Investigator Wallace testified that he had intended for that

date to read September 20, 2011, 5 and that he had based the affidavit on the

September 20, 2011 events-the "knock and talk" at Parks's residence, the

      4
       Cf. Jardines, 133 S. Ct. at 1417-18 ("The government's use of trained
police dogs to investigate the home and its immediate surroundings is a 'search'
within the meaning of the Fourth Amendment."). Parks does not argue that
Jardines retroactively applies to the K-9's alert; he does not address the alert at
all.
      5
       0fficer Littlejohn stated that he thought the police had arrested Parks for
possession on September 19, but he also agreed that the conversation with
T.V.'s mother had occurred on September 19 before the September 20 "knock
and talk" and the arrest.


                                          6
marijuana odor smelled by the officers, and the K-9 unit's alert.       Investigator

Wallace further testified that he arrived at the residence around noon to conduct

the search.

      The trial court recited into the record that the two references to September

19 in the affidavit were typographical errors; 6 that all of the events occurred on

September 20, 2011; and that based on the smell of marijuana that the officer

recognized based on his training and experience, there was sufficient probable

cause to believe that there were potential controlled substances in the house.

The trial court adopted the affidavit's factual recitation as the chronology of

events that led to the search warrant and expressly stated that the detention did

not lead to recovery of any evidence that was sought to be used against Parks.

And it concluded that the search warrant led to the recovery of the evidence at

issue and that the search warrant was valid on its face because, despite the

typographical errors, it was supported by probable cause.

      In his second point, Parks complains that the trial court erred by denying

his motion to suppress because the affidavit failed to state what time Officer


      6
        As set out above in our summary of the affidavit's contents, there were
actually three references to September 19; only one of them-the allegation that
Parks committed possession of marijuana "on or about September 19, 2011 "-
appears to be incorrect in light of the record. We must uphold the trial court's
ruling if it is supported by the record and correct under any theory of law
applicable to the case even if the trial court gave the wrong reason for its ruling.
State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007); Armendariz v.
State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003), cert. denied, 541 U.S. 974
(2004).


                                         7
Littlejohn smelled the marijuana odor coming from his house, leaving the

magistrate to guess whether drugs could still be found there.

      The affidavit reflects that Henton, a named informant, spoke directly to

Parks, who admitted to her that he had supplied her son with marijuana. See

Matamoros v. State, 901 S.W.2d 470, 478 (Tex. Crim. App. 1995) (upholding the

validity of a search warrant affidavit when it specified a named informant who

supplied the information upon which probable cause was based and was

sufficiently detailed to suggest direct knowledge on the informant's part).

Further, Henton's information was corroborated by the fact that the officers then

went to Parks's residence and smelled an "overwhelming odor of fresh

marijuana" coming from inside the house. The affidavit also reveals that through

his training and experience as a narcotics interdiction officer, Officer McCurtain

was familiar with the odor of fresh marijuana. Finally, the affidavit indicates that a

female inside the residence told the officers that there was marijuana inside

Parks's residence.

      The record reflects that the search warrant was issued and executed at

11:34 a.m. on September 20, 2011-the same day on which the officers detected

the odor of fresh marijuana coming from inside Parks's residence. Further, the

affidavit stated that the Crowley Police Department had received "up to twenty

reports of burglary" in Parks's neighborhood during the previous two months. In

conjunction with Henton's tip that her son had been stealing from his neighbors'

homes and trading the stolen goods to Parks in exchange for marijuana, the


                                          8
magistrate could have reasonably inferred that Parks had been engaging in

continuous drug transactions during the two months leading up to the search of

his residence. See Jones v. State, 364 S.W.3d 854, 860 (Tex. Grim. App. 2012)

("We have suggested that time is a less important consideration when an affidavit

recites observations that are consistent with ongoing drug activity at a

defendant's residence."), cert. denied, 133 S. Ct. 370 (2012); Thibault v. State,

No. 02-06-00449-CR, 2008 WL 45757, at *2 (Tex. App.-Fort Worth Jan. 3,

2008, pet. refd) (mem. op., not designated for publication) (noting that when the

affidavit recites facts indicating activity of a protracted and continuous nature

such as a course of conduct, the passage of time between the occurrence of

events set out in the affidavit and the time the search warrant was issued

becomes less significant).

      We defer to all reasonable inferences that the magistrate could have

made, and here, the magistrate could have determined that the information was

still sufficiently fresh to issue the search warrant without the specific time that the

officers smelled the marijuana pinpointed in the affidavit.        See McLain, 337
S.W.3d at 272; cf. Crider v. State, 352 S.W.3d 704, 708-11 (Tex. Crim. App.

2011) (requiring a specific time in a DWI search-warrant affidavit for blood

evidence due to alcohol's dissipation from bloodstream). Therefore, we conclude

that the magistrate had a substantial basis for determining that sufficient

probable cause existed to issue the search warrant. See Duarte, 389 S.W.3d at

354-55; McLain, 337 S.W.3d at 271. We overrule Parks's second point.


                                          9
      In his first point, Parks argues that his detention was an arrest without

probable cause that led to the search warrant's procurement.         Parks sought

suppression of all tangible evidence seized from his residence and any of his

statements. The record reflects that his statements, if any, were not offered or

admitted into evidence, and it supports the trial court's conclusion that the other

evidence was recovered pursuant to the search warrant, which we have already

concluded was properly supported by probable cause. 7            Therefore, even

assuming that the seizure itself was unlawful, because there was no evidence

resulting from the detention for the trial court to suppress, we overrule Parks's

first point. See Tex. Code Crim. Proc. Ann. art. 38.23(a) (West 2005).

                                 Ill. Conclusion

      Having overruled both of Parks's points, we affirm the trial court's

judgment.

                                                   PER CURIAM


PANEL: MCCOY, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014


      7
       Parks does not explain how the detention could have led to the search
warrant's procurement when, as set out above, the search warrant application
was based primarily on the tip from T.V.'s mother, the fresh marijuana odor, and
other circumstances that led to Parks's detention while the police pursued the
warrant.



                                        10